Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/22.
Applicant's election with traverse of claim 20 in the reply filed on 4/28/22 is acknowledged.  The traversal is on the ground(s) that “search and examination of claims 1-19 would enable search and examination of claim 20 without serious burden”.  This is not found persuasive because claim 21 requires a mounting jig as recited, while the method of claims 1-19 do not require the mounting jig.  Thus, claim 20 requires additional search areas and search terms not required for the search of claims 1-19.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,10,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                In claim 1, line 5, “removable” should be –removably--.
                In claim 10, lines 2 and 3, “the rapid prototyping device” has no prior antecedent basis.
                In claim 13, line 1, it appears that “base” should be deleted because in parent claim 8, the dental model is secured to the model mounting surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-20 of U.S. Patent No. 10271931. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of the patent.  Thus, the claims of the patent “anticipate” the instant claims, as all limitations recited in the instant claims can be found in the claims of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1,2,4,5,6,7,8,9,11,12,13,14,16,17,18,19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lucki et al 4265619.
               With regard to claims 1,8,11,14,16 Lucki et al disclose a method, comprising (see fig. 1) providing a dental model base 7, a mounting plate 6c, at least one removable pin 6a (pin 6a is removable from the mounting plate 6c), and a dental model 5/5a of at least one tooth.  The dental model base 7 includes a plate mounting surface with a plurality of pin apertures 7a formed therein, the at least one removable pin 6a permanently mounted to the mounting plate 6 and insertable into the plurality of pin apertures 7a to removably mount the mounting plate 6 to the dental model base 7, the mounting plate 6 defining a model mounting surface (the upper surface of the mounting plate 6).  Note that the dental model 5/5a is positioned directly on the model mounting surface (the upper surface) of the mounting plate 6.
             With regard to claims 2,9,14, note that a plurality of the removable pins 6a are arranged at spaced apart locations that represent average spacing of the teeth 5.  See fig. 1.
              With regard to claims 4 and 8, note that at least one pin is aligned with an individual tooth 5 of the dental model 5/5a.
              With regard to claim 7, note that the plate mounting surface (having apertures 7a) is planar (flat) and the mounting plate 6 is arranged in its entirety above the plate mounting surface (see fig. 1).
              With regard to claims 12 and 18, note that each tooth has at least one pin 6a aligned with a separate tooth 5 of the model.  Thus, each pin that is aligned with a tooth can be called the “plurality of pins” as required by the claim.
              With regard to claims 5,6,13 and 17, note that Lucki et al disclose covering the model mounting surface (the upper surface of plate 6) with a bonding agent (see col. 6, lines 8-14) before positioning the dental model 5/5a on the model mounting surface.  Also, note that the mounting plate 6 is assembled to the dental model base 7 before the model 5/5a is positioned on the model mounting surface.  See col. 6.
              With regard to claim 19, note that the dental model 5/5a is formed using cast stone (gypsum).  See col. 6, lines 9-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3,10,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lucki et al 4265619 in view of Steingart 20080261135.
              With regard to claims 3,10,15, Lucki et al do not disclose the step of forming the dental model by depositing a plurality of layers of model material.
              Steingart discloses processes for forming a dental model, including depositing a plurality of layers of model material via a rapid prototyping device.  See paragraph 26.
              It would have been obvious to one skilled in the art to form the dental model of Lucki et al via a process of depositing a plurality of layers with a rapid prototyping device, as disclosed by Steingart, in view of the Steingart teaching that such a process may be used to produce a dental model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772